Citation Nr: 0534994	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-21 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's son born in December 1977 was 
permanently incapable of self-support prior to attaining the 
age of 18.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April  2002 rating decision.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's son was born December 1977 and attained the 
age of 18 in December 1995.

3.  The competent evidence of record does not establish that 
the veteran's son was permanently incapable of self-support 
by reason of physical or mental defects at or before he 
attained the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's son 
prior to attaining the age of 18 are not met.  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
September 2001 and April 2002.  These letter essentially 
provided notice of elements (1), (2), and (3).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental SOCs (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the July 2003 SSOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Finally, with respect to element (4), the September 2001 and 
April 2002 letters did not explicitly ask the veteran to 
provide "any evidence in his possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The letters informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

The duty to assist has also been fulfilled.  The Board has 
reviewed private medical records, employment documents, and 
letters.  The veteran has not identified any outstanding 
records pertaining to the claim on appeal.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  

Analysis

The veteran contends that he is entitled to VA benefits based 
on recognition of his son as a helpless child, for purposes 
of permanent incapacity for self support prior to attaining 
the age of 18.  

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. 
§ 3.57 (2005).  

Pursuant to 38 C.F.R. § 3.356(a) (2005), a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Thus, the focus of analysis must be on the 
individual's condition at the time of his 18th birthday.  It 
is that condition which determines whether entitlement to the 
status of "child" should be granted.  See Dobson v. Brown, 
4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) the fact that a claimant is earning his own support 
is prima facie evidence that he is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his reasonable support; 
2) a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered as major 
factors.  Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short period by 
reason of disability, should not be considered as rebutting 
permanent incapability of self-support otherwise established; 
3) it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends; and 4) the capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. 
§ 3.356(b) (2005).

The issue which must be resolved in this case is whether the 
veteran's son became permanently incapable of self-support by 
reason of mental or physical defect before turning 18 years 
old.  The determination of the veteran's son's status 
regarding permanent incapacity turns on evidence of his 
physical condition, at age 18 or before.  Dobson v. Brown, 4 
Vet. App. 443 (1993).  Here, the veteran's son was born in 
December 1977 and is currently 28 years old.  He attained the 
age of 18 in 1995, so evidence discussing his condition prior 
to that period is of prime importance.  

There is evidence that the veteran's son suffers from 
epilepsy.  Records from the Glenwood Regional Hospital Center 
note that the veteran's son was admitted for a seizure in 
February 1994, at the age of 16.  He had a seizure which 
lasted 3 minutes.  The following tests were normal:  CT, 
electroencephalogram, MRI  (except for sinusitis), 
echocardiogram, Holter, laboratory data work.  The impression 
was acute onset of a seizure in a previously healthy child 
who had never had a seizure before.  Also, a record from 
Green Clinic dated in June 1997 shows that  the veteran's son 
had a second seizure the month before.  The record notes that  
the veteran's son "had no seizures since age 16 until his 
second seizure [which] was one month ago."  The Board notes 
that at the time of this second seizure,  the veteran's son 
had already reached the age of 18.  Despite the fact that  
the veteran's son had one seizure before age 18, there is no 
evidence that he was permanently incapacitated before the age 
of 18.  

First, there is evidence that the veteran's son has earned 
his own support.  He has worked several jobs after attaining 
age 18.  His employment history shows that he worked for 
Kelly's Job Service from June 1996 to May 1997 for 30-40 
hours a week.  His duties included "stack[ing] trays of eggs 
in all units (24), and keep[ing] at room temperature, 
wash[ing] down units and keep[ing] rooms/units for 
inspection, help[ing] load chick-bus, unload[ing] supplies 
and keep[ing] grounds mowed."  He states that he left that 
employment due to hospitalization for 2 weeks and diagnosis 
as an epilepsy patient.  Thereafter, he worked at a Wal-Mart 
Super Store from November 1997 to December 1997 for 30-40 
hours a week.  His duties included restocking merchandise, 
scanning merchandise, and keeping areas clean (ensure there 
were no spills).  He left that job because he was hired for 
the holiday season.  He also worked for Wal-Mart from 
November 1999 to October 2000 for 40-45 hours a week.  There 
he unloaded trucks, delivered merchandise, dealt with "zone 
merchandise and clean-up spills, relieve buggy employee for 
lunch, [and]at closing get all buggies off lot."  He left 
that job because of "seizure activity/had to hire 
immediately."  At 18 years of age, the veteran's son was 
capable of self-support as evidenced by his employment 
history.  While he left his employment with Kelly's in May 
1997 due to his seizure, at that point he had already 
surpassed age 18.  In any case, he worked after that seizure.  
Therefore, his employment history is prima facie evidence 
that he was capable of self-support at age 18 (and also after 
age 18).
 
Second, there is evidence that the veteran's son was not 
permanently incapacitated by either physical or mental 
defects at or before age 18.  He participated in sports after 
his first seizure.  A letter from his high school coach 
received in November 2001 has been associated with the claims 
folder.  The coach indicated that the veteran's son played 
basketball from 1993-1996 and that  he "suffered from 
seizures, depression, and low grades."  Additionally, he 
graduated from high school in May 1996 and attended college 
classes.  The request for Approval of School Attendance form 
shows that he attended classes at Grambling State University 
for some time beginning in January 1998.  The evidence shows 
that the veteran's son was not permanently incapacitated.  

Based on the evidence of record, the Board finds insufficient 
evidence showing  the veteran's son had the severe medical, 
physical, or mental disability necessary to warrant 
entitlement to the benefits sought.  While the veteran's son 
suffered a seizure at the age of 16, there is no evidence 
that he was incapable of self-support at or before the age of 
18.  He completed high school and played basketball.  He also 
went on to attend some college classes.  Furthermore, he was 
employed after his first seizure, which was before the age of 
18.  He worked for almost a year at Kelly's Job Service (June 
1996 to May 1997), a month at Wal-mart (November 1997 to 
December 1997), and a year at Wal-mart (November 1999 to 
October 2000).  Although the veteran's son suffered a second 
seizure in May 1997, that was after he had attained the age 
of 18 and he subsequently worked 2 jobs (one for almost a 
year).  Therefore, the evidence demonstrates that  the 
veteran's son was not permanently incapacitated at or before 
age 18.  

The Board notes the veteran's assertion that his son was 
"helpless" prior to his attaining the age of 18.  However, 
it is of minimal probative value as there is no indication 
that the veteran has the medical expertise to determine 
whether his son was permanently incapacitated during his 
childhood as a result of illness or disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to describe what he observed, there is no clinical 
opinion or other evidence of record to corroborate his 
assertion that his son was permanently incapable of self-
support at or before the age of 18.  

As the preponderance of the evidence is against the veteran's 
claim that his son was permanently incapable of self-support 
prior to attaining the age of 18, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the veteran's son prior to 
attaining the age of 18 is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


